Citation Nr: 0834063	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION


The veteran served on active duty in the military from May 
1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
granted the veteran's claim for service connection for PTSD 
and assigned an initial 30 percent rating retroactively 
effective from April 12, 2005, the date of receipt of his 
claim.  He wants a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

As support for his claim, the veteran testified at a hearing 
at the RO in July 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2007).  


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
April 2005 and May 2006.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that March and October 2006, November 
2007, and March 2008 letters complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO most recently went back and readjudicated his claim in 
the May 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.



Note also that the May 2008 letter, sent concurrently with 
the May 2008 SSOC, complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim (keeping in mind the veteran' claim initially arose 
in the context of him trying to establish his underlying 
entitlement to service connection, since granted).  And there 
has been no reason for the RO to again go back and 
readjudicate his claim, such as in another SSOC, because he 
has not submitted any additional evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002 and Supp. 2007); see again Mayfield IV and Prickett, 
supra.  Indeed, the additional lay and medical evidence 
submitted regarding his PTSD, including during his July 2008 
hearing, is merely duplicative of evidence already on file 
and contentions already previously considered by the RO.  
That is to say, the absence of another SSOC after the most 
recent March 2006 notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

It further deserves reiterating that in cases, as here, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 491, 500.  Thus, as the veteran's claim for a higher 
initial disability rating for his PTSD was appealed directly 
from the initial rating assigned, no further section 5103(a) 
notice is technically required.  See Goodwin v. Peake, No. 
05-876 (U.S. Vet. App. May 19, 2008); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess supra.  But as 
mentioned, this notwithstanding, he has in fact received 
additional notice regarding his downstream claim for a higher 
initial disability rating for his PTSD, as well as 
information concerning the laws and regulations governing the 
assignment of effective dates.  Dingess, supra.



VA also fulfilled its' duty to assist the veteran by 
obtaining all relevant evidence in support of his claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
VA treatment records, and arranged for VA compensation 
examinations for his PTSD.  He also personally submitted VA 
treatment records and personal and lay statements supporting 
his contentions.  The record is inadequate and the need for a 
more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2007).  Here, the most recent VA 
compensation examination of his PTSD was in July 2007, so 
relatively recently.  Consequently, another examination to 
rate the severity of his PTSD is not warranted because there 
is sufficient evidence, already of record, to fairly decide 
this claim insofar as assessing the present severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 30 percent for his PTSD

The veteran's psychiatric disability is rated under 
Diagnostic Code 9411, for PTSD.  38 C.F.R. § 4.130.  He 
asserts that his PTSD is of a higher severity than currently 
rated, contending he left his job partly due to this 
disability, tends to isolate himself, his relationships are 
strained, does not have any close relationships, and has 
abused alcohol to cover up his feelings concerning Vietnam.  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As mentioned, the veteran's existing 30 percent rating for 
his psychiatric disorder is under Diagnostic Code 9411, for 
PTSD.  38 C.F.R. § 4.130.  As provided by the VA Schedule for 
Rating Disabilities, a 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the veteran meets 
the criteria for an increased rating, the Board must consider 
whether the veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The evidence of record does not support assigning a rating 
higher than 30 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the veteran's personal 
statements, hearing testimony, VA treatment records, and the 
reports of the VA psychiatric compensation examinations 
afforded him.  

A review of the objective findings in these medical records 
reveals no occupational and social impairment (i.e., 
employable from a mental health perspective) with reduced 
reliability and productivity, with no circumstantial, 
circumlocutory, or stereotyped speech (speech was spontaneous 
and progressed unremarkably); no panic attacks more than once 
a week; no difficulty in understanding complex commands; no 
impairment of short and long-term memory (his memory was 
largely unimpaired); no indication of impaired judgment 
(insight and judgment appeared fair); no impaired abstract 
thinking (thinking was logical, coherent and goal directed); 
and no marked difficulty in establishing and maintaining 
effective work and social relationships.  Id.  His hygiene 
was noted to be adequate.  As well, there was no evidence of 
psychotic symptoms, such as delusions, paranoia, or 
hallucinations; and no current suicidal or homicidal 
ideation.  

The Board acknowledges that there was evidence of depression 
and anxiety.  There was also limited evidence of a flattened 
affect in the September 2005 VA examination report and VA 
mental health treatment assessments, although not reflected 
in the most recent VA examination report of record, in July 
2007.  But, importantly, the Board emphasizes that none of 
the objective findings of the VA treatment records nor the VA 
compensation examinations confirmed he has any occupational 
and social impairment due to his psychiatric problems from 
PTSD that results in reduced reliability and productivity.  
There is no evidence, for example, that he has panic attacks, 
let alone on more than a weekly basis.  

Moreover, the September 2005, May 2006, and July 2007 VA 
examination reports all assigned a GAF score of 55, and 
subsequent September 2007 and February 2008 VA mental health 
treatment assessments both again assigned this GAF score of 
55.  As mentioned, according to the DSM-IV, this is 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  DSM-IV at 
46-47.  Thus, this repeatedly assigned GAF score of 55 is 
highly probative, competent medical evidence of a mental 
health state consistent with the currently assigned 30 
percent disability rating.  DSM-IV at 46-47.  See 38 C.F.R. § 
4.130.  

Overall, the veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Consequently, his psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 30 percent rating already assigned.  
38 C.F.R. § 4.1.  Absent evidence of more symptoms indicating 
a higher severity of psychiatric dysfunction, the Board finds 
the evidence is against a disability rating greater than 30 
percent for his PTSD.  38 C.F.R. § 4.3.  



Since the veteran's PTSD has never been more than 30-percent 
disabling at any time since April 12, 2005, the effective 
date of service connection for this condition, the Board 
cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-
26.  

As the preponderance of the evidence is against the veteran's 
claim for an initial disability rating higher than 30 percent 
for his PTSD, the "benefit-of-the-doubt" rule is 
inapplicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

III.  Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his schedular rating (30 percent for his 
psychiatric disorder).  See, too, 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  His reported histories to the September 2005 
and July 2007 VA examiners show he had worked in the trucking 
industry for a total of 28 years since service, and that he 
had since retired in 2004 due to his chronic back pain and a 
purportedly difficult working environment.  Notwithstanding 
his assertion that he left his job partly due to his PTSD 
(see his April 2008 substantive appeal (VA Form 9)), there is 
no indication, let alone competent evidence of record, 
that his PTSD has precluded his ability to engage in all 
forms of substantially gainful employment.  A May 2006 
medical opinion indicates the veteran's alcohol dependence, 
although in sustained partial remission, is nonetheless 
unrelated to (i.e., not caused by) his PTSD.  And, indeed, 
that is partly why that May 2006 medical opinion indicates 
the GAF score of 55, previously assigned during a September 
2005 mental status evaluation, stands.



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment primarily, if not entirely, has been on an 
outpatient basis - not as an inpatient.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial disability rating higher than 30 
percent for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


